Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1-19 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Tsai (US Patent Application Publication Number 2008/0272572 A1) teaches a method of forming features on a surface of a bicycle component by teaching in Fig. 1, and 6, a method of manufacture of forming a composite carbon fiber bicycle crank that includes providing a hollow carbon fiber body, and hot embossing performed on its surface (abstract). Tsai teaches in Fig. 6, that the method includes providing the body (element 10) made of carbon fiber, mounting the first connecting member (element 20) and the second connecting member (element 30) to the body (element 10), wrapping the carbon fiber yarn (element 40) around the assembly of the body (element 10) and the first and second connecting members (elements 20, 30), mounting the five fastening fingers (element 60) to the assembly, wrapping the carbon fiber polymer (element 50), and conducting hot embossing (para. [0028]). Tsai also teaches the use of resin during the hot embossing process (para. [0027]). Tsai teaches in Fig. 7 that the surface of the bicycle crank is embossed with surface features that are geometric in nature, and it would have been obvious to any ordinary artisan that the process being a hot embossing process, would involve pressing of the geometric pattern on the bicycle component through an application of heat and pressure (equivalent to hot embossing process) to transfer the feature on the bicycle component.

Additionally, Glassock (US Patent Application Publication No. 2002/0076500 A1) teaches in Fig. 1, a release sheet (element 10) (equivalent to transfer medium), that comprises of a substrate (element 11), a polymerized acrylic functional coating layer (element 12) provided on one surface of the substrate and providing a desired surface effect (equivalent to geometric pattern), and a silicone release coating layer (element 13) provided on the polymerized acrylic functional coating layer (element 12). The release sheet (element 10) (equivalent to transfer medium) provides a replicative surface with a desired surface effect at substantially 100% fidelity for use in casting systems (para. [0029]). 

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 1, especially with the combination of the following limitation:
	
“wherein the deposition of material is on first side of the substrate and the release material is on a second side of the substrate.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742